Fourth Court of Appeals
                                San Antonio, Texas
                                     August 17, 2018

                                   No. 04-18-00509-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

            HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                 Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
      The appellant’s unopposed motion for pro hac vice and motion in support of Helgi C.
Walker is hereby GRANTED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court